Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
Applicant’s AF submission has been entered. The Amendment to Figure 7 labeling as “Prior Art” has been approved and acknowledged. The prior art rejections of record have been withdrawn in light of Applicant’s amendments to the claims. One last amendment was made by Examiner’s Amendment as set forth below to Claims 1 and 4 in order to proceed with the allowance. Detail regarding the claim amendments made can be found in the accompanying Interview Summary Record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Rawls on 6/1/2021.
The application has been amended as follows: 

IN THE CLAIMS:Claim 1: lines 4-5, after “a cover made of biscuit designed to” and before “close said cavity from outside,” inserted  - - partially - - .
Deleted “either partially or completely”.

Claim 4: lines 5-6: after “a cover made of biscuit designed to” and before “close said cavity from outside,” inserted  - - partially - - .
Deleted “either partially or completely”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner had set forth in the office action mailed on 4/8/2021 the status of allowability of Applicant’s claims and also required the limitation of the cover to partially close the biscuit to be recited in Claims 1 and 4. The Examiner set forth reasons for allowance of the claims as amended in the Final Rejection mailed on 4/8/2021. Therefore, Applicant’s claims are found to be free of the prior art and deemed allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/1/2021